Per Curiam :
On December 15,1890, the court below approved the charter of the appellant company, and decreed that, upon its being *460properly recorded, the subscribers thereto should be a corporation, etc. Subsequently, the court became convinced that the charter had been improvidently approved, and of its own motion directed a rule to be entered npon appellant to show cause why it should not be revoked. The matter was then referred to an auditor, who reported, inter alia, “ that the purposes and objects of the National Indemnity & Endowment Company do not come within the first class of corporations, according to the provisions of the act of assembly of April 29, 1874, nor any of its supplements; ” and that the learned judge “ who granted the certificate erred in certifying that the purposes of said corporation were lawful, and not injurious to the community.” The court thereupon vacated its order of approval, and this appeal was taken by the company from said order.
The appellant company claims to be a beneficial association, within the meaning of the ninth paragraph of § 2 of the act of 1874. Without going into detail, the auditor and the court below have sufficiently demonstrated that the only persons likely to be benefited by the scheme set forth in the charter are the officers themselves. It manifestly belongs to that class of associations, by far too numerous, the practical effect of .whose operations is to enrich a few at the expense of confiding and ignorant people. Such corporations are “unlawful and injurious to the community; ” and, in this age of deception and fraud, too much care cannot be exercised in scrutinizing the provisions of charters with sounding names and alluring schemes to benefit the public.
We are in no doubt of the power of the court to revoke this alleged charter. It never was a charter. It was not authorized by any act of assembly, and is absolutely void. Had it been authorized by the act of 1874, it could only be reached by a quo warranto. But a void charter confers no rights, and the court below was justified in revoking the order which gave it an apparent validity.
Affirmed.